Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  161566 & (7)(13)(14)                                                                                   David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  WAYNE COUNTY JAIL INMATES,                                                                          Richard H. Bernstein
          Plaintiffs-Appellants,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161566
                                                                   COA: 354075
                                                                   Wayne CC: 71-173217-CZ
  WILLIAM LUCAS as WAYNE COUNTY
  SHERIFF, WAYNE COUNTY COMMISSION,
  and WAYNE COUNTY EXECUTIVE,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the motion for immediate consideration and the motions to
  file briefs amicus curiae are GRANTED. The application for leave to appeal prior to
  decision by the Court of Appeals is considered, and it is DENIED, because the Court is
  not persuaded that the questions presented should be reviewed by this Court before
  consideration by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 15, 2020
         a0714
                                                                              Clerk